UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7249



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


TONY LAMONT JONES, a/k/a     Tony,   a/k/a   Tony
Rome, a/k/a Uncle Moe,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CR-97-102, CA-99-2024-2)


Submitted:   June 5, 2001                     Decided:   June 20, 2001


Before NIEMEYER, LUTTIG, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James O. Broccoletti, ZOBY & BROCCOLETTI, P.C., Norfolk, Virginia,
for Appellant. Helen F. Fahey, United States Attorney, Arenda L.
Wright Allen, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tony Lamont Jones seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000)

and a subsequent motion to alter or amend judgment.    We have re-

viewed the record and the district court’s opinion and find no

reversible error.   Jones’ claim, raised for the first time on ap-

peal, that his sentence violates Apprendi v. New Jersey, 530 U.S.

466, 120 S. Ct. 2348 (2000), is foreclosed by this Court’s decision

in United States v. Sanders, 247 F.3d 139 (4th Cir. 2001).   Accord-

ingly, we deny a certificate of appealability and dismiss the

appeal on the reasoning of the district court.   See United States

v. Jones, Nos. CR-97-102; CA-99-2024-2 (E.D. Va. filed June 27,

entered June 28, 2000, & Aug. 1, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2